*200
ORDER

PER CURIAM.
Appellant, Ernest C. Brazzle, appeals from a judgment of the Circuit Court of St. Louis County in favor of respondent, the City of Florissant, on his claims of age discrimination, handicap discrimination, and retaliation, allegedly resulting in his discharge from the Florissant Police Department.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).